I deem it a special pleasure
and honour to extend my cordial congratulations to the
President on his election to preside over the General
Assembly at its forty-eighth session. I also wish to express
my high esteem for the excellent way in which the former
President, Mr. Ganev, presided over the proceedings of the
forty-seventh session of the General Assembly.
May I hail the Secretary-General of the United Nations,
Mr. Boutros Boutros-Ghali, and in particular for his dynamic
role and valuable personal contribution.
The Albanian delegation takes this opportunity to greet
the six newest Member States. In particular, we welcome
the presence here of our neighbour, the Former Yugoslav
Republic of Macedonia, whose stability, territorial integrity
and international recognition are of great importance for
stability in the Balkans.
Since the last session of the General Assembly we have
seen many important events. We have witnessed the
endeavours of peoples for progress, prosperity, harmony and
understanding, peace and cooperation, as well as for
survival. The end of the cold war paved the way for the
attainment of the peoples’ denied aspirations to
self-determination and national identity, democracy and
equality. It brought their national and spiritual assets closer
to each other and enhanced their endeavours to occupy their
rightful place in the list of civilized nations of the world.
But these endeavours were also accompanied by crises
and conflicts, which have grown and are now among our
most serious challenges. We hail with the greatest pleasure
today the impressive progress made by Israel and the PLO,
as manifested in the historic agreement to put an end to
years and years of hostility. This remarkable achievement
is the best proof that if willingness is shown by all parties,
a suitable and acceptable solution can always be found. This
is the right moment to recall the worthy contribution made
by the major actors in world diplomacy to this end and
express our conviction that with such a commitment they
will continue to deal with other similar crucial questions.
At last year’s session of the General Assembly the
Albanian delegation had the pleasure to declare in this Hall
44 General Assembly - Forty-eighth session
the victory of the democratic forces and their commitment
to Albania’s reintegration into the community of democratic
and civilized nations. Today, from the same rostrum, I have
the honour and the obligation to state that my country’s
democratic transformation has been successful, embracing all
fields and spheres of human activity. This transformation
has once and for all determined the direction in which
Albanian society will go, and it is forging ahead fast. After
more than a year of such government, Albania has taken big
steps in the setting up of qualitatively new political and
social structures and institutions, as well as in the
observation and legal guarantee of the rights and freedoms
of individuals.
We can truly speak now of an overall democratic
restructuring of Albanian society. Our goal is to consolidate
the constitutional democratic political order by setting up
democratic institutions with a view to taking action on
various political subjects and non-governmental organizations
with a view to guaranteeing participation by all citizens in
the running of the country. Albania is being led by people
possessed of new aspirations, ideologies and ideas. The
Government and its programme enjoy general approval,
which ensures political stability at home.
Making headway in Albania along with general
democratic reform is economic reform, aimed at a total
restructuring of a closed and inefficient economy on the path
to a free and open market economy. This restructuring is
difficult and truly painful, given the conditions of a country
that had known no reform or any kind of cooperation. The
economic recession the world is experiencing today has a
considerable bearing on the outcome of reform in Albania.
Furthermore, the strict implementation of United Nations
sanctions, and the considerable economic losses consequent
upon it, have influenced the rhythm of Albania’s economic
recovery. To be successful, Albanian economic policy also
counts on assistance and cooperation through programmes of
such important world economic institutions as the
International Monetary Fund, the World Bank and the
European Community, and on specific programmes of aid
and cooperation with member countries of that Community
and a number of other States. Albania has surpassed the
stage of emergency aid and is working intensively to carry
out capital-producing projects, in which an important role is
also played by United Nations agencies such as the United
Nations Development Programme and the United Nations
Children’s Fund. In spite of the fact that the Government
has been in power for only a short time, positive results are
evident.
Application of a strict monetary policy has reduced
inflation from a monthly rate of 15 per cent in 1992 to 0.9
per cent in March 1993. Since August of last year, the
Albanian currency has shown a fairly fixed exchange rate in
relation to hard currencies, and the budgetary deficit has
been reduced significantly. As result of the massive
privatization of agricultural land, production has increased by
25 per cent.
It is only natural that at this time Albania has to cope
not only with the difficulties of transition and world
economic recession, but with those caused by the long war
in Bosnia and Herzegovina and other complex political
developments in the region, which negatively affect our
efforts to restore our ruined economy and hinder the
promotion of the democratic process not only in Albania but
in the entire Balkan region. We consider the creation of a
democratic space and a climate of peace, security and
stability in the former Yugoslavia and all over the Balkans
to be factors of decisive importance for the future of this
region, which has been overburdened with so many conflicts.
We are resolved to contribute constructively to the
establishment of such a democratic space of peace,
understanding and cooperation among the Balkan countries.
The priority of Albanian foreign policy is the creation
of favourable conditions for the democratic transformation
and total revival of the country. We see the solution of all
our problems precisely in the creation of this democratic
space in the Balkans and the full incorporation of this region
in the European process of integration. In this context,
Albania’s permanent political goal remains step-by-step and
overall integration in Europe by encouraging parallel
cooperation with the European collective economic, political
and security forums and structures. Reliable guarantees of
accelerated integration are advanced democratic legislation
worked out in compliance with European standards and the
institutional restructuring of State administration and local
government, along with total privatization of the economy
and the general encouragement of local and foreign private
initiative and activity in Albania. Reference should also be
made at this point to direct assistance from an important
forum of European democracy, the Council of Europe.
Albania regards the North Atlantic Treaty Organization
as an institution of effective vitality, which is indispensable
to organized concrete inter-State cooperation towards a real
collective security system in Europe and the entire
Euro-Atlantic area. Our relations with this important
political and military organization for security in Europe are
intended to constantly enhance cooperation towards full
integration in its structures. In close cooperation with other
Forty-eighth session - 27 September l993 45
Euro-Atlantic institutions, the Conference on Security and
Co-operation in Europe and the North Atlantic Cooperation
Council also have a very important role to play in
safeguarding peace, not only through confidence-building
measures and increased understanding among the
participating states, but also in the prevention of conflicts
and the peaceful settlement of disputes. We are confident
that only a common security policy is conducive to a climate
of mutual confidence, capable of coping with new
challenges. Through the position we have expressed at these
forums, Albania has proved that it consistently abides by this
assessment.
The protection and observance of human rights, one of
the fundamental issues of the new world democratic order
today, are closely linked with stable development,
democratic transformation, political stability and international
security, especially of the underdeveloped and turbulent
regions of the world. Human rights are indissolubly
interwoven with the aspirations of mankind to well-being
and socio-economic and political progress, freedom and
democracy. It is imperative for all members of the
international community at present to commit themselves,
according to their respective domestic conditions, to joint
efforts to translate these aspirations into reality for the sake
of a civilized and advanced world. The Albanian people,
who will never forget the high price paid during half a
century of brutal dictatorship, attaches a high value to human
rights and political and civil freedoms. In compliance with
this assessment, our Government considers support for
democracy and human rights to be the guide of its political
orientation. It is determined to build a modern State and a
civilized society, based on respect for the human rights of all
strata of the population without exception or discrimination.
Albania has adhered to two basic United Nations pacts on
human rights and is making preparations to adhere to a
series of other conventions. Not long ago, for the first time
in the history of the country, the Albanian Parliament
endorsed the Constitutional Law on Fundamental Rights and
Freedoms, thereby testifying to our determination to put
human rights at the forefront of the stable foundations of the
new Albanian democratic society we are building.
We consider respect for minority rights to be an
important and indivisible aspect of human rights. Albania’s
policy in this field rests on the principles of full equality and
non-discrimination, the creation of a broad democratic space
so that persons belonging to national minorities can assert
their own national identity, and the creation of a climate of
exemplary trust and coexistence. Minorities are an integral
part of the political, social and economic life of Albania; as
protagonists of the democratic development and
transformation of the country, they have access to real
representation in all socio-political structures, at State and
local levels of administration. Their situation in economic
and social domains will improve hand in hand with that of
the rest of the population.
The end of the cold war freed mankind from the fear of
global confrontation, even though peace and security are still
seriously threatened by a number of regional conflicts. In
some regions of the world, the actions and practices of some
States where totalitarian and ultranationalist regimes are in
power run counter to the aspirations and endeavours of the
peace-loving international community. More than 30 armed
conflicts, accompanied by savage crimes and great suffering
for the civilian population, are currently ablaze in various
regions of the world. These conflicts, which are a flagrant
violation of human rights and which are attended by all the
inevitable consequences, have seriously shocked mankind.
The conflict in the former Yugoslavia, especially in
Bosnia and Herzegovina, which is the bloodiest and most
dangerous conflict known in Europe since the Second World
War, has not yet found a stable solution. The monstrous
massacres carried out against the innocent civilian
population, "ethnic cleansing" - that barbaric form of
genocide - and all the other inhuman acts associated with
this conflict have once more testified to the fact that it is
impossible to reform totalitarian and ultra-nationalist
societies. This conflict is a challenge to civilized Europe, to
the conscience and humanitarian sentiments and passions of
the whole of peace-loving mankind. That is why a firm
collective answer from mankind is required. We have seen
that the imposition of sanctions, despite the effect on the
Serbian economy, was not the only or the most effective
means to put an end to the war and restore peace. This is
because the practical commitment of some countries did not
match their verbal statements in support of the sanctions.
That is why sanctions failed to paralyse and seriously
damage the Serbian war machine. Time has proved that the
sanctions needed to be accompanied by other, simultaneous,
measures of pressure.
We think that a convincing example should be set for
everybody, demonstrating that the reaction and the stand of
the United Nations will always be the same in cases of
aggression. It is the Organization’s duty to use all means at
its disposal to implement the principles of the Charter, to
make peace, and to fulfil the hopes of mankind.
But we understand that the United Nations sanctions, as
the only means based on the world community’s consensus,
will continue to be applied, putting the necessary pressure on
46 General Assembly - Forty-eighth session
the Belgrade authorities until a final solution of the whole
Yugoslav crisis is found, including an overall improvement
of the situation in Kosovo.
The Yugoslav crisis is multidimensional and
complicated because of many interlacing factors and
interests. It is evident that its most tragic and bloodiest
manifestation is the situation in Bosnia and Herzegovina,
which for more than a year has been the centre of the
attention and the efforts of public opinion and of the
diplomacy of the major Powers of the world. I would like
to stress that my country has condemned the Serbian
aggression, and has hailed and unreservedly supported all the
endeavours of the international community to establish peace
in Bosnia and Herzegovina. The Republic of Albania will
support any solution to the Bosnian conflict which is based
on a free and fair agreement. Solutions which legalize
territorial annexation and "ethnic cleansing" at the expense
of other peoples such as the Muslim population in Bosnia
can hardly be heralds of peace.
Moreover, we would like to remind this important
international forum that the other aspects of the Yugoslav
crisis should not be neglected either, for these could have
consequences of tragic proportions not only within the
former Yugoslavia but also in the Balkans and beyond.
In that light, I would like to point out that the Albanian
factor in the former Yugoslavia, especially the Kosovo issue,
is of a crucial importance to finding an equitable and lasting
solution to the crisis. Therefore, we insist that this problem
has to be properly addressed. If, in assessing this factor,
there is insistence on the rigid position that Kosovo is an
integral part of Serbia, that it is annexed to Serbia and that
the Albanian people in the former Yugoslavia are a minority,
then nothing will be achieved, but the idea of creating a
"Greater Serbia" will be reconfirmed and legalized at the
expense of other peoples.
We think that the breakup of the former Yugoslavia -
which was also the cause of what is now called the
Yugoslav crisis - puts the issue of succession in the former
Yugoslav federation in an entirely new light: it brings up
the question of considering the peoples’ right of
self-determination, and the expression of their free will as to
their political status. If this means war, as some people
think, then it is up to the United Nations and the Security
Council to intervene and guarantee respect for the principles
of the Charter. We firmly maintain that no forcible change
of borders or territorial gains through aggression and "ethnic
cleansing" will be recognized.
The choice is clear: if we want people to believe in the
new world order, we must create all the legitimate
international conditions needed to realize and defend their
aspirations, by setting up an entirely new type of system of
United Nations protection for defenceless countries and
peoples.
As to the national question of the Albanians, we see its
solution in the creation in the former Yugoslavia and all
over the Balkans of a broad democratic space that would
allow freedom of communication and freedom of movement
among the more than 7 million Albanians who live, in
territorial continuity, in that space. We are against territorial
fragmentation and division, and the hermetic sealing of a
single people within the borders of neighbouring countries.
I believe that I am also expressing the opinion of many
countries represented here when I say that the outbreak of a
conflict in Kosovo would be the start of a great tragedy.
Albania expresses its profound gratitude to the international
community for all the efforts it has made to prevent a
spillover of the conflict to Kosovo and to support the denied
rights of the Albanian people there. I also express my
gratitude to the United Nations, which has clearly warned
that any warlike act by Serbia in Kosovo will pose a threat
to international peace and security. We highly appreciate
this support and call for a serious commitment by the
international community to take all the necessary urgent
measures to prevent the Bosnian tragedy from recurring in
Kosovo.
Albania has long made it clear that placing Kosovo
under the control and protection of the United Nations is the
only guaranteed way of preventing conflict and discouraging
the silent "ethnic cleansing" that Serbia is practising there.
It would also create a favourable climate for dialogue
between the legitimate Albanian representatives of Kosovo
and the Serbian authorities on the political status of the
province and on any other issue linked with the question of
succession to the former Yugoslavia.
Therefore, we reiterate our stand that only the United
Nations, and primarily the Security Council, should
expeditiously take the necessary measures to prevent conflict
in that region.
At a time when the concept of using peace-keeping
forces prior to a conflict has been consolidated in theory and
has been put into practice, preventive deployment is fully
justified in the case of Kosovo, because of the threat that the
outbreak of an intra-Balkan armed conflict would pose to
international peace and security.
Forty-eighth session - 27 September l993 47
We are profoundly concerned about the issue of
Kosovo and the grave situation created there since the
elimination of its autonomy in 1989 and its complete
annexation and subjection to Serbian military and police
authority, and we call for proper attention to the fact that a
peaceful settlement of the Yugoslav crisis should cover the
entire space of the former Yugoslavia and all its aspects and
problems. Any partial settlement without the necessary
international safeguards would be unstable and would not do
away with the germs of new conflicts.
To sum up, I would like to reiterate that the Republic
of Albania sees in the United Nations an organization
capable of implementing the principles of its Charter and
coping with all the challenges that result from the dynamic
developments of our time, especially serious problems in the
fields of security, disarmament, sustainable socio-economic
development, environment and so on.
We see the United Nations also as the primary
institution responsible for the collective safeguarding of
peace and security in the new era. Albania will render
unreserved support to all initiatives aimed at enhancing the
efficiency of this universal Organization.